DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This communication is a First Office Action Non-Final Rejection on the merits. 
Claim(s) 1-7 is/are currently pending and considered below.

Election/Restrictions
Applicant’s election without traverse of claims 1-7 and Species A, Figs 1-7 in the reply filed on 17 August 2021 is acknowledged.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

The following element(s) is/are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
Claim 1, “a gas spring mechanism,” referring to a cylinder 18 and a moveable piston (not shown) 
Claim 1, “a brake mechanism,” referring to the brake mechanism 110 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McCardle (US 2016/0288305 A1).
Regarding claim 1, McCardle discloses a powered fastener driver (10) comprising:
(90) movable from a top-dead-center (TDC) position toward a driven or bottom-dead-center (BDC) position for driving a fastener into a workpiece (“ready position” and “driven position” para. 66);
a gas spring mechanism (structural equivalent pressure chamber 20, cylinder 30, and piston 32) for driving the driver blade toward the BDC position;
a lifter assembly (60) having a rotary lifter (56) for returning the driver blade from the BDC position toward the TDC position;
an arm (70) upon which the rotary lifter is supported (Fig. 7);
a motor (50) which, in a first position of the rotary lifter, provides torque to the rotary lifter to return the driver blade from the BDC position toward the TDC position (para. 66); and
a brake mechanism (structural equivalent braking area 106, kicker 100, and cam profile 104) which, when activated, redirects torque from the motor away from the rotary lifter and toward the arm, causing the rotary lifter to move from the first position toward a second position in which the rotary lifter is not engageable with the driver blade (“The rotation of the pivot arm 70 will occur in this illustrated embodiment because the motor 50 rotation is momentarily reversed, which will cause the rotatable kicker 100 to rotate a small distance in the counterclockwise direction, if it is not already locked up against the lifter wheel 64. When that happens, the cam profile 104 of the kicker 100 will be forced against the circumferential outer surface of the lifter wheel 64, bringing the cam profile 104 hard against the braking area 106 of that lifter wheel surface. When that occurs, the lifter wheel will have its rotational movement quickly stopped, and the inertial moment of that rotation is transferred to the pivot arm 70” para. 84-90).

Regarding claim 2, McCardle discloses the powered fastener drive of claim 1, wherein the lifter assembly includes a drive gear (53/55) between the motor and the rotary lifter for transferring torque from the motor to the rotary lifter (Fig. 1 and para. 64).
Regarding claim 3, McCardle discloses the powered fastener driver of claim 2, wherein the lifter assembly further includes a gear (56) and a shaft (66) coupling the gear and the rotary lifter for co-rotation, wherein the gear is meshed with the drive gear (Figs. 6-8), and wherein the shaft is rotatably supported by the arm (via 74).
Regarding claim 7, McCardle discloses the powered fastener drive of claim 1, further comprising a spring (80) for biasing the rotary lifter toward the first position (para. 76).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCardle.
Regarding claim 4, McCardle discloses the powered fastener drive of claim 2 wherein the brake mechanism includes an electromagnetic brake (solenoid 150).
McCardle Figs. 1-13 embodiment does not disclose wherein the brake mechanism includes a planetary gear train which, in the first position of the rotary lifter, receives torque from the drive gear, and wherein, in the second position of the rotary lifter, the planetary gear train and the drive gear are braked.
However, McCardle’s Figs. 14-25 embodiment discloses wherein the brake mechanism includes a planetary gear train (gear box 252, see exploded view in Fig. 25 showing the planetary gear train) which, in the first position of the rotary lifter, receives torque from the drive gear, and wherein, in the second position of the rotary lifter, the planetary gear train and the drive gear are braked (upon modification, when the lifter is braked, the planetary gear train and drive gear are also braked).
McCardle’s Figs. 1-13 embodiment, to include a planetary gear train, as taught by Figs. 14-25 embodiment, with the motivation to transfer large torque in a compact form.

Regarding claim 5, McCardle discloses the powered fastener drive of claim 4, wherein the brake mechanism is operatively coupled to a last stage of the planetary gear train (Fig. 14), wherein the brake mechanism further includes a spring (80, Fig. 7) and an output member (72), the output member meshed with planet gears of the last stage, wherein the spring biases the output member away from the electromagnetic brake, and wherein when the electromagnetic brake is activated, the output member is pulled toward the electromagnetic brake against the bias of the spring (true upon modification, see Figs. 6-11).

Regarding claim 6, McCardle discloses the powered fastener drive of claim 1, 
McCardle Figs. 1-13 embodiment does not disclose wherein the brake mechanism includes a planetary gear train having at least one ring gear and a plurality of planet gears, the at least one ring gear including the arm, wherein the plurality of planet gears rotate relative to the at least one ring gear when the rotary lifter is in the first position, and wherein the at least one ring gear is configured to selectively rotate relative to plurality of planet gears when the brake mechanism is activated to pivot the arm about a pivot axis toward the second position.
However, McCardle’s Figs. 14-25 embodiment discloses wherein the brake mechanism includes a planetary gear train (gear box 252, see exploded view in Fig. 25 showing the planetary gear train) having at least one ring gear and a plurality of planet gears, the at least one ring gear including the arm (as shown in Fig. 25), wherein the plurality of planet gears rotate relative to the at least one ring gear when the rotary lifter is in the first position, and wherein the at least one ring gear is configured to selectively rotate relative to plurality of planet gears when the brake mechanism is activated to pivot the arm about a pivot axis toward the second position (true upon modification) .
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have modified the brake mechanism, as disclosed by McCardle’s Figs. 1-13 embodiment, to include an electromagnetic brake and a planetary gear train, as taught by Figs. 14-25 embodiment, with the motivation to transfer large torque in a compact form.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (See PTO-892 Notice of References Cited).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Himchan Song whose telephone number is (571)272-4142.  The examiner can normally be reached on M-Th 9:00 a.m. - 4:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HIMCHAN SONG/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731